DETAILED ACTION

This Office Action is a response to an Amendment filed on 09/28/2021, in which claims 1, 4-5, 16-20, 22, and 30-31 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1, 4-5, 16-20, 22, and 30-31 have been considered but are not persuasive. 
In regards to claim 1 applicant argues that the combination of Kim, Lee, and Tsukuba does not disclose: “parsing, by the processor, an index that specifies one of a plurality of transform combinations to be applied to the current block based on the 
However, examiner respectfully disagrees. In paragraph 36 and 79 Lee specifically mentions that it is determined whether the transform is performed. Furthermore, as mentioned in the Final Rejection dated 04/28/2021, paragraph 86 discloses that the transform kernel index may include index information about a kernel (please note that the index indicates a single kernel) to be applied to the current residual signal from among the plurality of transform candidates. For example, the transform kernel index may be applied, as an input, only when the transform kernel candidates include a plurality of sets of transform kernel candidates, and the transform kernel index may be included in the bitstream as described above…. when a transform is a square transform or a non-square transform and is separable, a process of deriving transform kernel candidates and determining a transform kernel may be performed in each of a vertical direction and a horizontal direction, and transform kernel information about vertical and horizontal transforms may be output. Thus, the limitation of “parsing, by the processor, an index that specifies one of a plurality of transform combinations to be applied to the current block based on the transform skip flag, each transform combination being composed of a horizontal transform and a vertical transform” has been fully disclosed by Lee. In addition, as admitted by the applicant on page 7 of the remarks dated 09/28/2021, the limitation of “parsing the index is based on the size of the current block being smaller than a predetermined second size and the 
Claims 1, 4-5, 16-20, 22, and 30-31 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 16-20, 22, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0172658 A1) in view of Lee (US 2019/0052876 A1) and further in view of Tsukuba (US 2019/0208203 A1).

Regarding claim 1, Kim discloses: A method for decoding a video signal (see Fig. 2), comprising: 
Generating, by a processor, a residual block of a current block (see paragraph 59 and 62) by performing entropy decoding and inverse quantization on the video signal (see Fig. 2, entropy decoding module 210 and dequantization module 230); 
(see paragraph 204 and Fig. 14, step 1440, Parse transform_skip_flag) based on a size of the current block being smaller than a predetermined first size (see paragraph 11-12).
Kim does not disclose: parsing, by the processor, an index that specifies one of a plurality of transform combinations to be applied to the current block based on the transform skip flag, each transform combination being composed of a horizontal transform and a vertical transform.
However, Lee from the same or similar endeavor discloses: parsing, by the processor, an index (see Lee, paragraph 115) that specifies one of a plurality of transform combinations to be applied to the current block (see Lee, paragraph 86) based on the transform skip flag (see Lee, paragraph 143), each transform combination being composed of a horizontal transform and a vertical transform (see Lee, paragraph 37 and 86)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “parsing, by the processor, an index that specifies one of a plurality of transform combinations to be applied to the current block based on the transform skip flag, each transform combination being composed of a horizontal transform and a vertical transform” as taught by Lee in the coding method and apparatus taught by Kim and Lee to improve compression efficiency (see Lee, paragraph 9).
The combination of Kim and Lee does not disclose: generating, by the processor, an primary inverse transformed transform block of the current block by performing an 
wherein parsing the index is based on the size of the current block being smaller than a predetermined second size and that the transform skip flag being 0. 
However, Tsukuba from the same or similar endeavor discloses: 
generating, by the processor, an primary inverse transformed transform block of the current block (see Tsukuba, paragraph 126) performing an inverse transform to the residual block based on the transform kernel specified by the index (see Tsukuba, paragraph 138);
wherein parsing the index is based on the size of the current block being smaller than a predetermined second size (see Tsukuba, Fig. 16, step S167) and that the transform skip flag being 0 (see Tsukuba, Fig. 16, step S166).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “generating, by the processor, an primary inverse transformed transform block of the current block by performing an inverse transform to the residual block based on the transform kernel specified by the index; wherein parsing the index is based on the size of the current block being smaller than a predetermined second size and that the transform skip flag being 0” as taught by Tsukuba in the coding method and apparatus taught by Kim and Lee to suppress the reduction of the encoding efficiency (see Tsukuba, paragraph 7).
Regarding claim 4, the combination of Kim, Lee, and Tsukuba discloses: The method of claim 1, wherein parsing the index is further based on the current block being (see Tsukuba, paragraph 272).
Regarding claim 5, the combination of Kim, Lee, and Tsukuba discloses: The method of claim 1, wherein parsing the index further comprises: 
checking whether a non-zero transform coefficient exists in the current block (see Tsukuba, paragraph 272-273), and
parsing the index based on a determination from the checking result that the non-zero transform coefficient exists in the current block (see Tsukuba, paragraph 272-273). 
Regarding claim 16, the combination of Kim, Lee, and Tsukuba discloses: The method of claim 1, wherein the predetermined first size is configured differently based on a slice of the current block (see Kim, paragraph 11-12 and 67).

Regarding claim 17, the combination of Kim, Lee, and Tsukuba discloses: The method of claim 1, wherein a different transform combination is applied to each of intra-prediction mode groups (see Lee, paragraph 71).

Regarding claim 18, the combination of Kim, Lee, and Tsukuba discloses: The method of claim 17, wherein applying the different transform combination comprises:
grouping intra-prediction modes into prediction mode groups (see Lee, Fig. 4 and paragraph 71); and
(see Lee, paragraph 71).

Regarding claim 19, the combination of Kim, Lee, and Tsukuba discloses: The method of claim 18, wherein a number of the intra-prediction modes is 35 or 67 (see Lee, paragraph 88).

Regarding claim 20, the combination of Kim, Lee, and Tsukuba discloses: The method of claim 1, wherein the transform combination is determined further based on an intra-prediction mode (see Lee, paragraph 71).

Regarding claim 22, the combination of Kim, Lee, and Tsukuba discloses: The method of claim 20, wherein a number of the combinations is four (see Lee, Fig. 4).

Regarding claims 30 and 31, claims 30 and 31 are drawn to a method and a storage medium having limitations similar to the methods claimed in claim 1 treated in the above rejections.  Therefore, method and storage medium claims 30 and 31 correspond to method claim 1 and are rejected for the same reasons of anticipation as used above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARYAM A NASRI/Primary Examiner, Art Unit 2483